Citation Nr: 1719843	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  11-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression and/or a personality disorder.  

2.  Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1974 to October 1976, with subsequent service in the Army National Guard and Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea, PTSD, depression and a personality disorder.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing in September 2012; a transcript of that hearing is associated with the claims file.

This case was last before the Board in October 2014, at which time it was remanded for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the October 2014 remand, the Board requested that the AOJ verify the Veteran's periods of service, to include active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The AOJ obtained extensive service personnel records.  Additionally, it appears that the Veteran had a period of ACDUTRA in the Army National Guard from June 2 to June 16, 1979.  Likewise, it appears that the Veteran had a period of ACDUTRA in the Naval Reserves from July 1 to July 15, 1982.  The Board, however, cannot distinguish from the records what the exact periods of the Veteran's INACDUTRA periods of service are.  

Consequently, the Board must remand this case in order for the AOJ to complete verification of all of the Veteran's periods of service, as previously requested.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Likewise, the Board requested that all the service treatment records from the Army National Guard and Naval Reserve periods of service be obtained and associated with the claims file.  Although several service personnel records from the Army National Guard and Naval Reserves were obtained, it does not appear that the AOJ requested all of the Veteran's service treatment records, nor is there any formal finding of unavailability of those records.  Thus, on remand, the AOJ must ensure that all service treatment records have been obtained and associated with the claims file, or place a memorandum of unavailability in the claims file as to those records.  

In numerous statements of record, the Veteran has indicated that while he was in Germany he was guarding an ammunition depot during which time he was shot at; he initially thought that it was a terrorist group known either as the Red Brigade or the Red Outlaws, although later he found out that it was just a drunk military policeman.  The Veteran indicated that he reported this incident to the Army.  

Although it does not appear that any crime records regarding the incident, it does not appear that the AOJ has obtained the Veteran's unit records or asked the Joint Services Records Research Center (JSRRC) to verify whether this incident occurred.  In fact, the AOJ has consistently stated that because the Veteran has not narrowed the time period to a 60-day window enough information has not been provided in order to request research from JSRRC.  

Finally, with respect to the Veteran's apnea appeal, a VA examination has not been afforded to the Veteran.  The Veteran has submitted a private sleep study from 2009 which shows a diagnosis of sleep apnea.  In his September 2012 hearing, the Veteran indicated that he had the same symptoms during service that he had in 2009 when was diagnosed with OSA.  Consequently the low threshold for obtaining a VA examination has been met and such should be accomplished on remand.  

On remand, any outstanding VA treatment records should also be obtained.  Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's periods of service, to include active duty, active duty for training, (ACDUTRA) and inactive duty for training (INACDUTRA).  

2.  Attempt to obtain through official sources any of the Veteran's service treatment and personnel records for all periods of service, to include from his United States Army Active Duty and National Guard service, as well as from his Naval Reserve service, that are not currently associated with the claims file.  

3.  Attempt to obtain more information regarding the Veteran's claimed in-service shooting incident at the ammunition depot, including more specific dates of that incident if possible.  The Veteran is reminded that he should be as precise as possible, particularly with regards to dates of the incidents and the persons involved, in order to allow the Joint Services Records Research Center (JSRRC) to corroborate his alleged stressors.  

Attempts to corroborate any alleged stressors should be made with official sources, including either by obtaining the Veteran's unit records from his period of service in Germany and/or through JSRRC, as appropriate, including specifically in August 1975, as indicated by the Veteran in his September 2012 Board hearing.  

4.  Obtain any and all VA treatment records from the Omaha VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

5.  Schedule the Veteran for a VA examination to determine whether any current psychiatric disorder, to include PTSD, depression and/or a personality disorder, is related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders, to include consideration of PTSD, depression and/or a personality disorder.  

If no diagnosis under is provided, the examiner should indicate why no disorder is being diagnosed.  For any diagnosis of PTSD, the examiner should indicate the stressor on which that diagnosis is predicated.  

For each psychiatric disability identified, the examiner should opine whether the disability at least as likely as not (50 percent or greater probability) began in or is otherwise the result of military service, to include any verified incidents that occurred during military service.

The examiner should also discuss the Veteran's lay statements, including any statements reflecting continuity of symptomatology since onset or since discharge from service; and, any other pertinent evidence of record, including the previous VA examiners' findings and conclusions, as appropriate.  All opinions must be accompanied by a clear rationale.  

6.  Schedule the Veteran for a VA examination to determine whether the Veteran's obstructive sleep apnea at least as likely as not (50 percent or greater probability) began in or is otherwise related to his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should additionally address the Veteran's statements regarding symptomatology his wife observed respecting the Veteran, as well as any other pertinent evidence of record, as appropriate.  All opinions must be accompanied by a clear rationale.  

7.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for OSA and a psychiatric disorder, to include PTSD, depression and/or a personality disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

